JOHNSON, Judge.
Petitioner filed a petition for writ of mandamus in this court on October 20, 1965, asking us to order the Circuit Court of Mobile County to act upon his petition for writ of error coram nobis filed in that court on August 5, 1965.
This court is not inclined to issue writs of mandamus to the circuit courts of this State merely because they have not acted immediately in coram nobis proceedings. See Ex parte Wilson, 276 Ala. 281, 161 So. 2d 484; Ex parte Gandy, 276 Ala. 279, 161 So.2d 483. There has not been an unreasonable delay in hearing petitioner’s cause, or in setting said cause for hearing.
Motion granted. Petition stricken.